Separate Statement of
NEWMAN, Chief Judge,
dissenting:
I find it shameful that the District of Columbia Bar is to be permitted to shirk its responsibility to provide an institutional mechanism for the members of the legal profession in this jurisdiction to fulfill their ethical obligations mandated by the Code of Professional Responsibility merely because a majority of those voting in a referendum chose this path. We have the authority to prevent such a default. We should exercise it.*

 Since there is not a majority of the court prepared to exercise this authority, I have voted to vacate the stay previously entered.